Citation Nr: 0607033	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  91-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to 
February 1975.  This matter originally came before the Board 
of Veterans' Appeals (BVA or Board) on appeal from an October 
1990 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.

Previously, after a remand of the claim for additional 
development in August 1992, the Board denied this appeal in a 
June 1996 decision.  Thereafter, however, in an August 2003 
decision, the Board vacated the June 1996 decision because it 
did not consider all evidence then of record.  That same 
month, in light of the aforementioned vacatur, the Board 
dismissed (as moot) a new appeal as to whether new and 
material evidence had been received to reopen this claim.  
Finally, in December 2003, the Board remanded the claim for 
the completion of additional development prior to a new 
substantive review of this issue.  The Board is satisfied 
that all action requested on remand is now complete, such 
that it may proceed with a new decision on the matter herein.

The Board further observes that information of record, to 
include findings documented upon VA examination of the 
veteran in September 2004, raises a new matter as to whether 
new and material evidence has been received to reopen a claim 
for entitlement to service connection for a mental disorder 
(other than PTSD).  As this issue has not yet been 
adjudicated and properly appealed, however, the Board does 
not have jurisdiction over the claim, and therefore refers it 
back to the RO for appropriate action.  See 38 C.F.R. 
§§ 20.200-20.202 (2005).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The evidence of record does not indicate that the veteran 
participated in combat during active service.

3.  The medical evidence of record includes a diagnosis of 
post-traumatic stress disorder (PTSD), rendered after 
consideration of the veteran's description of a personal 
assault which he purportedly experienced during active 
(noncombat) service. 

4.  There is no credible supporting evidence of record to 
corroborate the occurrence of a personal assault upon the 
veteran during his period of active service.


CONCLUSION OF LAW

Post-traumatic stress disorder (PTSD) was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a February 
2004 letter to the veteran from the RO, via the Appeals 
Management Center (AMC), specifically notified the veteran of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005), VA 
essentially satisfied the notification requirements of the 
VCAA by way of this letter by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim; 
(2) informing the veteran about the information and evidence 
VA would seek to provide; (3) informing the veteran about the 
information and evidence the veteran was expected to provide; 
and (4) requesting the veteran to provide any information or 
evidence in his possession that pertained to his claim.  

The Board acknowledges that the February 2004 letter was 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as required.  However, in a case involving the 
timing of the VCAA notice, the United States Court of Appeals 
for Veterans Claims (Court) held that in such situations, the 
veteran has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The February 2004 VCAA notice letter was 
provided to the veteran pursuant to the Board's request.  The 
veteran was then afforded an opportunity to respond, and 
after accumulation of additional evidence, the RO (again via 
the AMC) subsequently reviewed the claim and issued 
supplemental statements of the case to him in February 2005 
and May 2005.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical and personnel 
records are associated with the claims file, as are all 
available treatment records identified and/or provided by the 
veteran.  In addition, the veteran was afforded VA 
examinations in order to address the medical questions 
presented in this case.  

At this time, the veteran and his representative have not 
made the Board aware of any additional outstanding and 
potentially pertinent evidence that needs to be obtained in 
order to fairly decide this claim.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and that the 
case is ready for appellate review.  

Applicable Law

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

Service connection for post-traumatic stress disorder (PTSD) 
requires: medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2005) (requiring that 
the diagnosis conform to the requirements of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 
10 Vet. App. 128 (1997).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of service, then the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.    

If the claimant did not engage in combat with the enemy or if 
the claimed stressor is not related to combat, however, then 
his testimony alone is not sufficient to establish the 
occurrence of the claimed stressor, and his testimony must be 
corroborated by credible supporting evidence.  Cohen, supra.  
Service department records, moreover, must support and not 
contradict the claimant's testimony regarding a noncombat 
stressor.  Doran v. Brown, 6 Vet. App. 283 (1994).  Thus, if 
the veteran was not engaged in combat, the record must 
contain corroborative evidence of his claimed in-service 
stressor.

The veteran has averred that his stressor is related to a 
personal assault that occurred during his active service.  
Recent amendments to 38 C.F.R. § 3.304(f) (as applicable to 
the pending appeal) address the proof necessary to establish 
the occurrence of such a stressor.  See 67 Fed. Reg. 10,330-
10,332, effective March 7, 2002, [now codified as amended at 
38 C.F.R. § 3.304(f) (2005)].  Specifically, under 38 C.F.R. 
§ 3.304(f)(3) (2005), if a PTSD claim is based upon in-
service personal assault, evidence from sources other than 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence (as applicable 
to the particulars of the alleged assault) include, but are 
not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
also one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Again, VA will not deny a PTSD 
claim that is based on an in-service personal assault without 
first advising the claimant that evidence from sources other 
than service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
then allowing him the opportunity to furnish this type of 
evidence or to advise VA of potential sources of such 
evidence.  Further, VA may also submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether such evidence 
indicates the occurrence of a personal assault.

Analysis of the Claim

The veteran served on active duty from August 1972 to 
February 1975.  With regard to this claim, he does not 
actually aver that he suffers from PTSD as the result of a 
combat-related event; rather, he alleges a number of 
noncombat stressors that mainly occurred at the beginning of 
his service period, while he was stationed at Camp Lejeune, 
North Carolina.  The most frequently noted stressor of record 
is an incident involving a fellow serviceman while in the 
barracks, described by the veteran as a personal assault that 
was the result of ongoing racial conflict and discrimination 
within his unit.  

With respect to this appeal, the Board first notes that it 
has reviewed, considered, and weighed the probative value of 
all of the evidence of record, including but not limited to 
the contentions of the veteran and his representative, his 
service medical and personnel records, his unit records, lay 
statements from several individuals, the service personnel 
records from a fellow serviceman, medical and other records 
provided by the Social Security Administration (SSA), and VA 
and private treatment and evaluation reports and medical 
opinions.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decisions, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, however, will be addressed and/or summarized where 
appropriate.  

As noted above, to award service connection for PTSD, there 
must be: medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (requiring that the 
diagnosis conform to the requirements of the (DSM-IV)); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

To that end, the Board first finds that the medical evidence 
as to a current diagnosis of PTSD that conforms to the DSM-
IV, and as to a link between the veteran's current symptoms 
and his described stressor appears to be in a state of 
relative equipoise.  There is competent VA and private 
medical evidence of record that documents a diagnosis of PTSD 
and relates it to the veteran's described in-service personal 
assault and surrounding events, as seen in the statements of 
record from Dr. G. (the veteran's treating psychologist), as 
dated from approximately February 1998 to February 2004, and 
in an April 1990 VA examination report.  There is also, 
however, medical evidence of record that diagnoses other 
mental disorders instead of PTSD, to include documentation 
provided by the SSA, VA examination reports for evaluations 
conducted in December 1986, July 1993, and September 2004, 
and a report received in April 2005 from Dr. G.  
Additionally, the September 2004 VA examination report does 
not specifically relate the veteran's claimed in-service 
stressor to PTSD, but rather relates it to other currently 
diagnosed mental disorders.    Given the aforementioned state 
of the competent medical evidence of record, therefore, and 
also in accordance with applicable law, the Board observes 
that application of the doctrine of reasonable doubt appears 
to establish that these two elements of the claim for PTSD 
(current diagnosis and nexus to a claimed in-service 
stressor) are met for this appeal.  Id.

The Board notes, however, that the element remaining at issue 
for this claim concerns whether there is adequate and 
credible supporting evidence that the veteran's claimed in-
service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f); Cohen, supra.  Again, the veteran does not allege 
an in-service stressor related to combat, but instead refers 
mainly to a personal assault that occurred during his period 
of noncombat service.  As such, the Board must pay particular 
attention to the requirements of 38 C.F.R. § 3.304(f)(3), 
which, as addressed earlier, provide that VA must consider 
other substitute forms of evidence and information, beyond 
that contained in the veteran's service records, as possible 
evidence in support of the occurrence of a claimed in-service 
stressor related to personal assault.

First, the Board observes that the veteran's service medical 
records show no specific indication of treatment for the 
residuals of a personal assault.  In August 1974, the veteran 
did report for treatment of a head injury, but there was no 
record of how the injury occurred.  There is also 
documentation related to an event that occurred in October 
1974, when he apparently consumed alcohol after taking an 
antihistamine medication, which led to an adverse reaction 
that caused him to become violent, threaten another person, 
and destroy government property, with little recollection of 
those events in the days that followed this situation.  Then, 
in December 1974, the veteran reported with complaints of 
anxiety in relation to his service performance as perceived 
by his superior officers.  He also reported that he had 
become very nervous while serving on guard duty.  The service 
physician then diagnosed him with mild anxiety and 
depression, and recommended that he be relieved of guard duty 
for one to two weeks.

Second, the veteran's service personal records, as well as 
the unit command chronologies for his period of service, do 
not include any information with respect to his complaints of 
the occurrence of a personal assault, the existence of 
ongoing racial tensions within his unit, or of the occurrence 
of a high percentage of servicemen going absent without leave 
(AWOL) or deserting the unit because of these tensions (as he 
stated during this claim).  These records do, however, 
confirm that he was disciplined in October 1974 in relation 
to the aforementioned adverse reaction between his 
consumption of alcohol and medication, and also for a second 
incident that occurred in early February 1975, when he was 
noted to have breached the peace and to have used provoking 
speech and gestures.  These records also reveal that within a 
few days, the veteran requested and was given a discharge 
from service for the convenience of the government.  The 
veteran further relates that because of the ongoing conflicts 
within his unit, he extended his service commitment in 1974, 
but requested a transfer to Iceland to get away from the 
aforementioned problems.  Information on his DD-214 record of 
separation from service, however, states that the service 
extension was requested by and for the convenience of the 
government, and not by the veteran.  

In addition, a June 1996 statement from the veteran's mother 
relayed that he lived with his parents for about a year and a 
half after his release from active duty.  His mother stated 
that the veteran displayed various mental symptoms in that 
period.  She further reported that while the veteran talked 
positively about his service in general and especially his 
experience in Iceland, he would talk very little about his 
experiences at Camp Lejeune.  She also noted that when the 
veteran would return home on leave from Camp Lejeune, they 
would try to talk to him about his experiences there, but he 
would always say that he did not want to talk about them.

Finally, the veteran submitted an October 1995 statement from 
a service buddy, 
J. R.  In this statement, Mr. R. basically confirms the 
details of the veteran's description of the problems at Camp 
Lejeune, and specifically in relation to the in-service 
personal assault reported by the veteran.  

Thereafter, the RO undertook additional development with 
respect to this statement, and secured Mr. R.'s service 
records.  These records show that, like the veteran, Mr. R. 
served as a rifleman, and was in his company for a 
significant portion of the time that the veteran was 
stationed with this unit.  These records further show, 
however, that in July 1973, Mr. R. also went AWOL, and that 
by August 1973, he was classified as a deserter.  As well, 
the veteran testified at a May 2000 RO hearing that he had 
heard that during this time, Mr. R. and some others 
burglarized a facility, and that Mr. R. was convicted of the 
crime.  

Mr. R.'s service personnel records do not contain any 
information related to this alleged crime, but do show that 
shortly after he was returned to the service department's 
custody in August 1973, he filed a complaint which led to an 
investigation of the allegations in that complaint, which 
were apparently related to the discrimination and abuse of 
white servicemen at Camp Lejeune by African American 
servicemen (the same allegation as currently raised by the 
veteran).  An August 1973 memorandum from the officer in 
charge with respect to that unit included a statement that, 
to the knowledge of the unit, Mr. R. never requested a 
reassignment while he served as one of its members, as well 
as another statement that, with respect to his allegations of 
racial and disciplinary problems, because the office had no 
knowledge of any such incidents, it could not comment upon 
the allegations at that time.  Then, a follow-up service 
department "speed letter," described as the "final reply," 
relayed that Mr. R.'s former command reported that his 
allegations of discrimination against and abuse of white 
serviceman was unfounded.  The service personnel records also 
show that, in addition to other disciplinary measures, Mr. R. 
was given a discharge under conditions other than honorable 
in December 1974.     

Accordingly, as to whether there is credible supporting 
evidence of the occurrence of the veteran's in-service 
stressor of a personal assault, given the specific direction 
of 38 C.F.R. § 3.304(f)(3) in relation to evidence 
appropriate to confirm such a stressor, the Board finds that 
the evidence for this element preponderates against the 
claim.  Notably, the actual information contained in the 
veteran's service records does not support his described 
stressor, but rather appears to contradict it.  See Doran v. 
Brown, 6 Vet. App. 283 (1994).  While VA must consider 
evidence of behavior changes following the claimed assault as 
potentially corroborating evidence of the assault, the Board 
notes that such behavior changes must be without an 
identifiable case.  In this case, the October 1974 incident 
is explained by the veteran consuming alcohol after taking an 
antihistamine medication.  The December 1974 diagnosis of 
mild anxiety and depression were reported to be due to 
anxiety in relation to the veteran's service performance.  
And, the Board does not find, in light of the other evidence 
of record, the February 1975 incident to be sufficient 
evidence of behavior change indicating personal assault.  

Finally, as to the report from the veteran's service buddy, 
Mr. R., the evidence of record confirms that these two 
individuals did serve together for a time.  However, while 
the Board recognizes that Mr. R. filed a complaint during his 
active service that averred the same kind of racial 
discrimination and problems that are now described by the 
veteran, the ultimate conclusion as documented by the service 
department was that there was no evidence to support Mr. R.'s 
allegations.  Accordingly, the Board simply cannot find that 
Mr. R.'s statement, on its own, is sufficient credible 
evidence to support the occurrence of the veteran's claimed 
(and similar) stressor from that time period, especially 
given the service department's contemporaneous findings of no 
such instances in Mr. R.'s case.  

As such, in light of the above, the Board holds that there is 
no credible supporting evidence of record to corroborate the 
veteran's account of the occurrence of an 
in-service personal assault stemming from ongoing racial 
tensions and problems in his unit.  See 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997). 

The Board further notes that without credible evidence of the 
occurrence of the veteran's claimed in-service stressor, the 
documented PTSD diagnoses of record that were entered as 
based solely upon his description of that stressor also fall 
into question.

The Board thus holds that all of the necessary elements of a 
claim for service connection for PTSD, as based upon an in-
service personal assault, are not met here.  38 C.F.R. 
§§ 3.304(f); 4.125(a).  Accordingly, in a case such as this, 
where the evidence preponderates against the claim, the 
appeal must be denied.  

In reviewing the foregoing, the Board has been cognizant of 
the benefit of the doubt rule.  The preponderance of the 
evidence, however, is against the claim.  As such, this case 
does not present such a state of balance between the positive 
evidence and the negative evidence - a state of relative 
equipoise - so as to allow for a more favorable 
determination.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


